DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guba (US 2016/0073324 A1).


Regarding Claim 1,
Guba discloses  a system for contextually restricting use of features and software applications of a mobile device (See [Abstract]; preventing software usage in an operating car)  with a touchscreen (See [0185]; mobile may comprise a touchscreen), comprising:

a. a dedicated monitoring unit (MU) (Fig.1(75)) configured to communicate wirelessly (See [0039];  [0063];  [0090]; communication with MD through Bluetooth) with said mobile device (Fig.1(150)); and

b. a dedicated software application (app) (See [0065-0066]; application embedded or downloaded to MD)  for mobile devices (Fig.1(150)), 
                installed in advance (See [0065-0066];  embedded or downloaded) on said mobile device (Fig.1(150)), said dedicated software application (See [0065-0066];  1st and second application) is adapted to:

b.1) connect wirelessly to, and communicate with (See [0066]; received vehicle sastus from control device) the MU (Fig.1(75)); and

b.2) when said mobile device is in a context that is forbidden according to a
predefined enforcement policy (See [0067]; during driving operation mobile is prevented from being used), block features and applications of said mobile
device, by disabling interaction capability (See {0067];  preventing or restricting use of the mobile device) via said touchscreen (See [0185]; restrict functionality through touchscreen).


Regarding Claim 2,
Guba teaches all the features with respect to Claim 1 and Guba further teaches 
            wherein the enforcement policy is determined by a system administrator (See [0182]), 

the enforcement policy comprising 
forbidden features and/or forbidden software applications of the mobile device (See [Abstract]; [0032-0033]), and 

forbidden context for each forbidden feature and/or software application (See [0060]; [0125]).



Regarding Claim 3,
Guba teaches all the features with respect to Claim 1 and Guba further teaches that the system comprises 
a server configured to receive and send indications from and to the MU and the app (See [0064-0065]).



Regarding Claim  4,
Guba teaches all the features with respect to Claim 1 and Guba further teaches 
            wherein the touchscreen of the mobile device is blocked by displaying an overlay on the touchscreen on top of all other windows (See [0185]), 
                             said overlay configured to intercept and block inputs resulting from any touch of the touchscreen of the mobile device (See [0185]).


Regarding Claim 6,
Guba teaches all the features with respect to Claim 1 and Guba further teaches
                  wherein in cases that a non-restricted feature or application is active, 
                                    the overlay becomes transparent, 
thereby allowing visual view of the non-forbidden feature or application (See [0177-0178]; [0181-0182]; if the application is not restricted due to certain non-restricted condition, the phone operated normally and offer the user the possibility to see the application through the screen)


Regarding Claim 7,
Guba teaches all the features with respect to Claim 1 and Guba further teaches
               wherein non-restricted features and software
applications of the mobile device are accessible via an icon displayed on the overlay (See [0022]; [0173]; [0185]; [0190]; the application are represented through icons on mobile screen in order to open them with press input).



Regarding Claim 8,
Guba teaches all the features with respect to Claim 1 and Guba further teaches
            wherein the app comprises:

a. an activity component being the graphical user interface (See [0067]; user access function through  mobile interface), configured to allow the user to login to, and logout out of the system, and register to the system (See [0067]; [0126]; [0138]; [0194]; each mobile device has interface to register to the network));

b. a service component, configured to manage the touchscreen blocking and
connecting to the MU (See [0032-0033]; [0185];  a module is used to manage blocking from the touchtone screen and preventing access to app) the ; and

(See [0031]; [0063];  receiver is used to communicate using Bluetooth component).


Regarding Claim 9,
Guba teaches all the features with respect to Claim 8 and Guba further teaches
          wherein after the mobile device is rebooted (See [0076-0077]; [0138]; any mobile device  can be rebooted or have an initial start where most app are in ready status to communicate)) , 

the application automatically restarts (See [0065-0066]; [0072-0074]; [0119]; embedded software running on computer device using smart pairings) and connects to the MU (See [0072-0074]; [0076-0077]; [0138]; connection is performed at initial start-up or as per detection of each other using smart pairing).


Regarding Claim 10,
Guba teaches all the features with respect to Claim 1 and Guba further teaches
                wherein communication between the software app and the MU is Bluetooth communication (See [0079]; [0090]).


Regarding Claim 11,
Guba teaches all the features with respect to Claim 1 and Guba further teaches
                  wherein the MU (Fig.1(75)) comprises a processing unit (Fig.4(410)) that runs a software program (See [0088]; [0090]; ; run program to be able to get vehicle  status and transmit data)  adapted to pair with mobile devices that run the app (See [0090]; use BT protocol to transmit data to mobile device)..


Regarding Claim 12,
Guba teaches all the features with respect to Claim 3 and Guba further teaches
             wherein the MU (Fig.1(75)) comprises a processing unit (Fig.4(410)) that runs a software program (See [0088]; [0090]; ; run program to be able to get vehicle  status and transmit data)  adapted to communicate with the remote serve (See [0088]; [0093]; transmit data to external server).


Regarding Claim 13,
Guba teaches all the features with respect to Claim 1 and Guba further teaches
                 wherein the forbidden context (See [0067]; policies to control mobile device usage) selected from the following:

- motion of a vehicle in which the user moves (See [0041]; [0063]; [0069]; policy based on speed violation);
(See [0023-0025 [0067-0068]; processing recorded time for prohibition and management purposes) .


Regarding Claim 14,
Guba teaches all the features with respect to Claim 13 and Guba further teaches
               wherein the enforcement policy determines that the restricted use is associated with data content (See [0060]; [0181]; text or voice are data content that the system wants to prohibited).


Regarding Claim 15,
Guba teaches all the features with respect to Claim 13 and Guba further teaches

a. a dedicated Monitoring Unit (MU) (Fig.1(75)) located inside the vehicle (See [0076]; located inside the car) and configured to communicate wirelessly with the mobile device (See [0076]; connected to mobile device); and

b. a dedicated software application (app) for mobile devices (See [0065]; [0076]; software application embedded in mobile device), installed in advance
on said mobile device (See [0065]; [0076]; installed in MD) and adapted to connect wirelessly and communicate with said MU (See [0076-0077]; connected with monitoring device) and to block features and applications of the mobile device (See [0076-0077]; prevent application from start) ,
               wherein upon receiving data from the MU indicating that the vehicle is in motion (See [0089-0090]; [0128]; record speed of vehicle), 
                   the software application blocks the touchscreen of the mobile device from displaying predetermined data (See [0185]; features to prevent touching screen)  to, and from receiving inputs from, the user (See [0185]; block from touching).

Regarding Claim 16,
Guba teaches all the features with respect to Claim 13 and Guba further teaches
                  wherein navigation and dialing software applications and features, are non-forbidden, when the mobile device is in forbidden context (See [0181]; application non-restricted).


Regarding Clam 17,
 Guba teaches all the features with respect to Claim 15 and Guba further teaches
                wherein the MU (Fig.1(75)) comprises 
a GPS receiver (Fig.4(425)), 
a cellular (See [0076]; data transmitted over cellular network)
communication module (See Fig.4(435); [0076]), 
a Bluetooth communications element (Fig.4(435)) and 
a processing unit (Fig.4(410)).


Regarding Claim 18,
Guba teaches all the features with respect to Claim 17 and Guba further teaches
          wherein the processing unit (Fig.4(410)) runs a software program (See [0076])
adapted to pair with mobile devices that run the app (See {0076]), communicate with the remote server (See {0076]; over cellular), and send GPS data to a connected and paired mobile device (See [0068]; {0076]; [0089]; though BT).


Regarding Claim 19,
Guba teaches all the features with respect to Claim 1 and Guba further teaches
                         wherein the forbidden context is locations throughout a workspace and/or specific work hours (See [0067-0068]; prevention depending on location or time of day).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is  rejected under USC 103(a) as being unpatentable over Guba (US 2016/0073324 A1) in view of Examiner Official Notices.


Regarding Claim 5,
Guba teaches all the features with respect to Claim 4 and Guba further teaches about modifying its screen image when the phone is trying to restrict user input triggering function (See [0022]; [0032-0033]; [0185]; [0187]). 
 
But Guba fails to explicitly recite 

                 wherein the color of the overlay is dark, 

                      thereby blocking visual display of any other application from running on the mobile device screen (This limitation does not add any weight to the claim, as it only describing the result of having a dark screen) .

Official Notice
The examiner takes Official Notice that to 

“ the color of the overlay is dark,” 
It Is well known in the art,  a mobile device can modify its screen to any color.

Therefore It would have been obvious to one of ordinary skill in the art at the time of fling of the application to  present this feature also as to change the color of the screen to dark so as to obtain a good preventing operation of the mobile device while the car is operating.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY LAFONTANT/Examiner, Art Unit 2646